Order entered November 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01002-CV

                           DOUGLASS WENTWORTH, Appellant

                                               V.

                                  LARRY WELSH, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-02448-C

                                           ORDER
       We GRANT appellant’s November 15, 2013 unopposed second motion for an extension

of time file his brief. Appellant shall file his brief on or before November 25, 2013. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE